

116 HR 4606 IH: Energizing Technology Transfer Act
U.S. House of Representatives
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4606IN THE HOUSE OF REPRESENTATIVESJuly 21, 2021Ms. Ross (for herself and Mr. Meijer) introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo establish programs and authorities to facilitate the commercial application of clean energy and related technologies in the United States.1.Short title; table of contents(a)Short titleThis Act may be cited as the Energizing Technology Transfer Act.(b)Table of contentsThe table of contents for this Act is as follows: Sec. 1. Short title; table of contents.Sec. 2. Definitions.Title I—NATIONAL CLEAN ENERGY TECHNOLOGY TRANSFER PROGRAMSSec. 101. National clean energy incubator program.Sec. 102. Clean energy technology university prize competition.Sec. 103. Clean energy technology transfer coordination.Title II—SUPPORTING TECHNOLOGY DEVELOPMENT AT THE NATIONAL LABORATORIESSec. 201. Lab partnering service pilot program.Sec. 202. Lab-embedded entrepreneurship program.Sec. 203. Small business voucher program.Sec. 204. Entrepreneurial leave program.Sec. 205. National laboratory employee outside employment authority.Sec. 206. Signature authority.Title III—DEPARTMENT OF ENERGY MODERNIZATIONSec. 301. Office of technology transitions.Sec. 302. Management of demonstration projects.Sec. 303. Streamlining prize competitions.Sec. 304. Cost-share waiver extension.Sec. 305. Special hiring authority for scientific, engineering, and project management personnel.Sec. 306. Technology transfer reports and evaluation.2.DefinitionsIn this Act:(1)Clean energy technologyThe term clean energy technology means a technology that significantly reduces energy use, increases energy efficiency, reduces greenhouse gas emissions, reduces emissions of other pollutants, or mitigates other negative environmental consequences of energy production, transmission or use.(2)DepartmentThe term Department means the Department of Energy.(3)DirectorThe term Director means the Director of each National Laboratory and the Director of each Department of Energy single-purpose research facility.(4)Economically distressed areaThe term economically distressed area has the meaning described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).(5)GrantThe term grant means a grant award, cooperative agreement award, or any other financial assistance arrangement that the Secretary of Energy determines to be appropriate.(6)Institution of higher educationThe term institution of higher education has the meaning given such term in the Higher Education Act of 1965, as amended (20 U.S.C. 1001).(7)National laboratoryThe term National Laboratory has the meaning given that term in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801).(8)SecretaryThe term Secretary means the Secretary of Energy.INATIONAL CLEAN ENERGY TECHNOLOGY TRANSFER PROGRAMS101.National clean energy incubator program(a)Clean energy incubator definedIn this section, the term clean energy incubator—(1)means any entity that is designed to accelerate the commercial application of clean energy technologies by providing—(A)physical workspace, labs, and prototyping facilities to support clean energy startups or established clean energy companies; or(B)companies developing such technologies with support, resources, and services, including—(i)access to business education and counseling;(ii)mentorship opportunities; and(iii)other services rendered for the purpose of aiding the development and commercial application of a clean energy technology; and(2)may include a program within or established by a National Laboratory, an institution of higher education or a State, local, or tribal government.(b)Program establishmentNot later than 180 days after the enactment of this Act, the Secretary, acting through the Chief Commercialization Officer established in section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), shall establish a Clean Energy Incubator Program (herein referred to as the program) to competitively award grants to clean energy incubators.(c)Clean energy incubator selectionIn awarding grants to clean energy incubators under subsection (b), the Secretary shall, to the maximum extent practicable, prioritize funding clean energy incubators that—(1)partner with entities that carry out activities relevant to the activities of such incubator and that operate at the local, State, and regional levels;(2)support the commercial application activities of startup companies focused on physical hardware, computational, or integrated hardware and software technologies;(3)are located in geographically diverse regions of the United States;(4)are located in, or partner with entities located in, economically distressed areas;(5)support the development of entities focused on expanding clean energy tools and technologies to rural, Tribal, and low-income communities;(6)support the commercial application of technologies being developed by clean energy entrepreneurs from underrepresented backgrounds; and(7)have a plan for sustaining activities of the incubator after grant funds received under this program have been expended.(d)Award limitsThe Secretary shall not award more than $4,000,000 to one or more incubators in one given State, per fiscal year.(e)DurationEach grant under subsection (b) shall be for a period of no longer than 5 years, subject to the availability of appropriations.(f)Use of fundsAn entity receiving a grant under this section may use grant amounts for operating expenses.(g)RenewalAn award made to a clean energy incubator under this section may be renewed for a period of not more than 3 years, subject to merit review.(h)EvaluationIn accordance with section 9007 of Division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall submit 3 years after the enactment of this Act and every 3 years thereafter to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation of the program established under this section that includes analyses of the performance of the clean energy incubators.(i)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this section $15,000,000 for each of fiscal years 2022 through 2026.102.Clean energy technology university prize competition(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means a nonprofit entity, an institution of higher education, or an entity working with one or more institutes of higher education.(2)Minority-serving institutionThe term minority-serving institution means an institution described in section 371(a) of the Higher Education Act of 1965 (20 U.S.C. 1067q(a)).(b)In generalThe Secretary shall establish a program, known as the Clean Energy Technology University Prize, to award funding for eligible entities to carry out regional and one national clean energy technology prize competitions, under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719). In carrying out such prize competitions, students shall compete to develop a business model for furthering the commercial application of an innovative clean energy technology.(c)Training fundingIn carrying out this program, the Secretary may provide funding to train participating students in skills needed for the successful commercial application of clean energy technologies, including through virtual training sessions.(d)PrioritizationIn awarding grants under this section, the Secretary shall prioritize awarding grants to eligible entities that work with students at minority-serving institutions.(e)CoordinationIn carrying out this program, the Secretary shall coordinate and partner with other clean energy technology prize competitions. In doing so, the Secretary may develop and disseminate best practices for administering prize competitions under this section.(f)ReportIn accordance with section 9007 of Division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall report annually on the progress and implementation of the program established under section (b).(g)EvaluationIn accordance with section 9007 of Division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall submit 3 years after the enactment of this Act and every 3 years thereafter to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation on the long-term outcomes of the program established under this section and the progress towards achieving the purposes of the program in subsection (b).(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the activities authorized in this section $1,000,000 for each of fiscal years 2022 through 2026.103.Clean energy technology transfer coordination(a)In generalThe Secretary, acting through the Chief Commercialization Officer established in section 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391(a)), shall support the coordination of relevant technology transfer programs that advance the commercial application of clean energy technologies nationally and across all energy sectors. In particular, the Secretary may support activities to—(1)facilitate the sharing of information on best practices for successful operation of clean energy technology transfer programs;(2)coordinate resources and improve cooperation among clean energy technology transfer programs;(3)facilitate connections between entrepreneurs and start-up companies and the variety of programs related to clean energy technology transfer under the Department; and(4)facilitate the development of metrics to measure the impact of clean energy technology transfer programs on—(A)advancing the development, demonstration, and commercial application of clean energy technologies;(B)increasing the competitiveness of United States in the clean energy sector, including in manufacturing; and(C)commercial application of clean energy technologies being developed by entrepreneurs from under-represented backgrounds.(b)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the activities in this section $3,000,000 for each of fiscal years 2022 through 2026.IISUPPORTING TECHNOLOGY DEVELOPMENT AT THE NATIONAL LABORATORIES201.Lab partnering service pilot program(a)Authorization of appropriationsSection 9002 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended by adding at the end the following:(h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary $2,000,000 for each of fiscal years 2022 through 2024 to carry out subsections (a), (b), and (c), and $1,700,000 for each of fiscal years 2022 through 2024 for national laboratory employees to provide services under subsection (d)..202.Lab-embedded entrepreneurship program(a)In generalThe Secretary shall competitively award grants to National Laboratories for the purpose of establishing or supporting Lab-Embedded Entrepreneurship Programs.(b)PurposesThe purposes of such programs are to provide entrepreneurial fellows with access to National Laboratory research facilities, National Laboratory expertise, and mentorship to perform research and development and gain expertise that may be required or beneficial for the commercial application of research ideas.(c)Entrepreneurial fellowsAn entrepreneurial fellow participating in a program described in subsection (a) shall be provided with—(1)opportunities for entrepreneurial training, professional development, and exposure to leaders from academia, industry, government, and finance who may serve as advisors to or partners of the fellow;(2)financial and technical support for research, development, and commercial application activities;(3)fellowship awards to cover costs of living, health insurance, and travel stipends for the duration of the fellowship; and(4)any other resources determined appropriate by the Secretary.(d)Program activitiesEach National Laboratory that receives funding under this section shall support entrepreneurial fellows by providing—(1)access to facilities and expertise within the National Laboratory;(2)engagement with external stakeholders; and(3)market and customer development opportunities.(e)AdministrationNational Laboratories that receive grants under this section shall prioritize the support and success of the entrepreneurial fellow with regards to professional development and development of a relevant technology.(f)PartnershipsIn carrying out a Lab-Embedded Entrepreneurship Program, a National Laboratory may partner with an external entity, including—(1)a nonprofit organization;(2)an institution of higher education;(3)a federally owned corporation; or(4)a consortium of 2 or more entities described in paragraphs (1) through (3).(g)MetricsThe Secretary shall support the development of short-term and long-term metrics to assess the effectiveness of programs receiving a grant under subsection (a) in achieving the purposes of the program in subsection (a).(h)EvaluationIn accordance with section 9007 of Division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), not later than 3 years after the date of the enactment of this Act, and every 3 years thereafter, the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation of the effectiveness of the programs under subsection (a) based on the metrics developed pursuant to subsection (g).(i)CoordinationThe Secretary shall oversee the planning and coordination of grants under subsection (a) and shall identify and disseminate best practices for achieving the purposes of subsection (a) to National Laboratories that receive grants under this section.(j)Interagency collaborationThe Secretary shall collaborate with other executive branch agencies, including the Department of Defense and other agencies with Federal laboratories, regarding opportunities to partner with National Laboratories receiving a grant under subsection (a).(k)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the activities authorized in this section $25,000,000 for each of fiscal years 2022 through 2026.203.Small business voucher programSection 1003 of the Energy Policy Act of 2005 (42 U.S.C. 16393) is amended—(1)in subsection (a)—(A)in the matter preceding paragraph (1), by striking , and may require the Director of a single-purpose research facility, and inserting (as defined in section 2) and the Director of each single-purpose research facility;(B)in paragraph (1)—(i)by striking increase and inserting encourage; and(ii)by striking collaborative research, and inserting research, development, demonstration, and commercial application activities, including product development,;(C)in paragraph (2), by striking procurement and collaborative research and inserting the activities described in paragraph (1);(D)in paragraph (3)—(i)by inserting facilities, before training; and(ii)by striking procurement and collaborative research activities and inserting the activities described in paragraph (1); and(E)in paragraph (5), by striking for the program under subsection (b) and inserting and metrics for the programs under subsections (b) and (c);(2)by redesignating subsections (c) and (d) as subsections (d) and (e), respectively;(3)by inserting after subsection (b) the following:(c)Small business voucher program(1)DefinitionsIn this subsection:(A)DirectorThe term Director means—(i)the Director of each National Laboratory; and(ii)the Director of each single-purpose research facility.(B)National laboratoryThe term National Laboratory has the meaning given the term in section 2.(C)ProgramThe term program means the program established under paragraph (2).(D)Small business concernThe term small business concern has the meaning given such term in section 3 of the Small Business Act (15 U.S.C. 632).(2)EstablishmentThe Secretary, acting through the Chief Commercialization Officer appointed under section 1001(a), and in consultation with the Directors, shall establish a program to provide small business concerns with vouchers under paragraph (3)—(A)to achieve the goal described in subsection (a)(1); and(B)to improve the products, services, and capabilities of small business concerns in the mission space of the Department.(3)VouchersUnder the program, the Directors are authorized to provide to small business concerns vouchers to be used at National Laboratories and single-purpose research facilities for—(A)research, development, demonstration, technology transfer, or commercial application activities; or(B)any other activities that the applicable Director determines appropriate.(4)Expedited approvalThe Secretary, working with the Directors, shall establish a stream-lined approval process for financial assistance agreements signed between—(A)small business concerns selected to receive a voucher under the program; and(B)the National Laboratories and single-purpose research facilities.(5)Cost-sharing requirementIn carrying out the program, the Secretary shall require cost-sharing in accordance with section 988.(6)ReportIn accordance with section 9007 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall report annually on the progress and implementation of the small business voucher program established under this section, including the number and locations of small businesses that received grants under this program.; and(4)in subsection (e) (as so redesignated), by striking for activities under this section and inserting for activities under subsection (b) and inserting at the end and for activities under subsection (c) $25,000,000 for each of fiscal years 2022 through 2026.204.Entrepreneurial leave program(a)In generalThe Secretary shall delegate to Directors the authority to carry out an entrepreneurial leave program (referred to in this section as the program) to allow National Laboratory employees to take a full leave of absence from their position, with the option to return to that or a comparable position up to 3 years later, or a partial leave of absence, to advance the commercial application of energy and related technologies relevant to the mission of the Department.(b)Termination authorityDirectors shall retain the authority to terminate National Laboratory employees that participate in the program if such employees are found to violate terms prescribed by the National Laboratory at which such employee is employed.(c)LicensingTo reduce barriers to participation in the program, the Secretary shall delegate to the Directors the requirement to establish streamlined mechanisms for facilitating the licensing of technology that is the focus of National Laboratory employees who participate in the program.(d)ReportIn accordance with section 9007 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall report annually on the utilization of this authority at national laboratories, including the number of employees who participate in this program at each national laboratory and the number of employees who take a permanent leave from their positions at national laboratories as a result of participating in this program.(e)Federal ethicsNothing in this section shall affect existing Federal ethics rules applicable to Federal personnel.205.National laboratory employee outside employment authority(a)In generalThe Secretary shall delegate to Directors of National Laboratories the authority to allow their employees—(1)to engage in outside employment, including start-up companies based on licensing technologies developed at National Laboratories and consulting in their areas of expertise, and receive compensation from such entities; and(2)to engage in outside activities related to their areas of expertise at the National Laboratory and may allow employees, in their employment capacity at such outside employment, to access the National Laboratories under the same contracting mechanisms as non-laboratory employees and entities, in accordance with appropriate conflict of interest protocols.(b)RequirementsIf a Director elects to use the authority granted by subsection (a) of this section, the Director, or their designee, shall—(1)require employees to disclose to and obtain approval from the Director or their designee prior to engaging in any outside employment;(2)develop and require appropriate conflict of interest protocols for employees that engage in outside employment; and(3)maintain the authority to terminate employees engaging in outside employment if they are found to violate terms, including conflict of interest protocols, mandated by the Director.(c)Additional restrictionsEmployees engaging in outside employment may not—(1)allow such activities to interfere with or impede their duties at the National Laboratory;(2)engage in activities related to outside employment using National Laboratory government equipment, property, or resources, unless such activities are performed under National Laboratory contracting mechanisms, such as Cooperative Research and Development Agreement or Strategic Partnership Projects, whereby all conflicts of interest requirements apply; or(3)use their position at a National Laboratory to provide an unfair competitive advantage to an outside employer or start-up activity.(d)Federal ethicsNothing in this section shall affect existing Federal ethics rules applicable to Federal personnel.206.Signature authority(a)In generalSubject to subsections (b) and (c), the Secretary shall delegate to Directors of the National Laboratories signature authority with respect to any agreement described in subsection (b) the total cost of which, including the National Laboratory contributions and project recipient cost share, is less than $1,000,000, if such an agreement falls within the scope of—(1)the strategic plan for the National Laboratory or a master scope of work that has been approved by the Department; or(2)the most recent budget approved by Congress for Department activities to be carried out by the National Laboratory.(b)AgreementsSubsection (a) applies to—(1)a cooperative research and development agreement;(2)a strategic partnership project;(3)prize competitions;(4)an agreement for commercializing technology; or(5)any other agreement determined to be appropriate by the Secretary, in collaboration with the Directors.(c)Administration(1)AccountabilityThe Director of the affected National Laboratory and the affected contractor shall carry out an agreement under this section in accordance with applicable policies of the Department, including by ensuring that the agreement does not compromise any national security, economic, or environmental interest of the United States.(2)CertificationThe Director of the affected National Laboratory and the affected contractor shall certify that each activity carried out under a project for which an agreement is entered into under this section does not present, or minimizes, any apparent conflict of interest, and avoids or neutralizes any actual conflict of interest, as a result of the agreement under this section.(3)Availability of recordsNot later than 30 days after the date on which a Director enters an agreement under this section, such Director shall submit to the Secretary for monitoring and review all records of the National Laboratory relating to the agreement.(d)ApprovalUpon granting the signature authority under in subsection (a), the Secretary may not require any additional reviews or approvals of draft agreements, statements of work, or other documents for agreements that meet the criteria under subsection (a).(e)ExceptionThis section does not apply to any agreement with a foreign-controlled entity or entity under the majority control of any foreign entity.(f)ReportIn accordance with section 9007 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall submit annually information on the number and types of agreements signed using the authorities granted under this section.(g)EvaluationNot later than 3 years after the enactment of this Act the Secretary shall submit to the Committee on Science, Space, and Technology Committee of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation of the efficacy of reducing administrative burden for agreements signed using the authorities granted under this section.(h)Conforming amendmentSection 12 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710a) is amended—(1)in subsection (a)—(A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting the subparagraphs appropriately;(B)by striking Each Federal agency and inserting the following:(1)In generalExcept as provided in paragraph (2), each Federal agency; and(C)by adding at the end the following:(2)ExceptionNotwithstanding paragraph (1), in accordance with section 206 of the Energizing Technology Transfer Act, approval by the Secretary of Energy shall not be required for any agreement proposed to be entered into by a National Laboratory of the Department of Energy, the total cost of which, including the National Laboratory contributions and project recipient cost share, is less than $1,000,000.; and(2)in subsection (b), by striking subsection (a)(1) each place it appears and inserting subsection (a)(1)(A).IIIDEPARTMENT OF ENERGY MODERNIZATION301.Office of technology transitions(a)Hiring and management; authorization of appropriationsSection 1001(a) of the Energy Policy Act of 2005 (42 U.S.C. 16391) is amended by adding at the end the following:(6)Hiring and managementTo carry out the program authorized in this section, the Under Secretary for Science may appoint personnel using the authorities in section 305 of the Energizing Technology Transfer Act.(7)Authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out the activities authorized in this section $20,000,000 for each of fiscal years 2022 through 2026..302.Management of demonstration projects(a)Management of Department of Energy demonstration projectsThe Secretary, shall establish a program to conduct project management and oversight of demonstration projects that receives or is eligible to receive funding from the Department, in coordination with relevant staff from Department program offices, including the Office of Technology Transitions, the Loan Program Office, and all applied program offices. The purposes of this program are to—(1)conduct evaluation of demonstration project proposals prior to selection of a project for funding;(2)conduct independent oversight of the execution of a demonstration project once funding has been awarded for such project; and(3)ensure a balanced portfolio of investments in clean energy technology demonstration projects.(b)Demonstration project management employees(1)AuthorityIn carrying out the program under subsection (a), the Under Secretary for Science shall appoint at least 4 full time employees to achieve the purposes of the program outlined in subsection (a) in coordination with relevant staff at Department program offices.(2)Hiring authorityTo carry out the program authorized in this section, the Under Secretary for Science may hire personnel using the authorities in section 305 of this Act.(c)DutiesIn carrying out the program in subsection (a), employees under this section shall work with relevant staff from Department program offices to—(1)evaluate demonstration project proposals, including the scope, technical specifications, maturity of design, funding profile, estimated costs, proposed schedule, proposed technical and financial milestones, and potential for commercial success based on economic and policy projections;(2)develop independent cost estimates of demonstration project proposals, when appropriate;(3)recommend to the director of a program office whether to fund a demonstration project proposal;(4)oversee the execution of the demonstration projects that receive funding from the Department under this section and conduct reviews of ongoing projects, which may include reconciling estimated costs as compared to actual costs and evaluating progress of the project based on the proposed schedule and technical and financial milestones, and provide such reviews to the Secretary; and(5)assess lessons learned and implement improvements to evaluate and oversee demonstration projects carried out under this section.(d)Additional authorityThe Secretary may carry out and manage demonstration projects directly through the program established in subsection (a).(e)Project terminationShould an ongoing demonstration project receive an unfavorable review under subsection (c)(4), the director of a Department program office or their designee may cease funding the demonstration project and reallocate the remaining funds to new or existing demonstration projects carried out by that program office.(f)CoordinationIn establishing and carrying out the program, the Secretary shall coordinate with project management and acquisition management entities within the Department, including the Office of Project Management, and relevant professional organizations in project management, construction, cost estimation, and other relevant fields.(g)ReportingIn accordance with section 9007 of Division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall report annually on the utilization of the authority granted under this section, including—(1)a summary of any demonstration projects currently being carried out under this section; and(2)the reviews under subsection (c)(4) of any ongoing demonstration projects carried out under this section.(h)Evaluation by comptroller generalNot later than 3 years after the date of the enactment of this Act the Comptroller General shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation on the operation of the program established under this section, including—(1)the processes and procedures used to evaluate demonstration project proposals and oversee demonstration projects that receive funding under this section;(2)any recommended changes to the program, including the structure and the processes and procedures used to evaluate and oversee demonstration projects that receive funding under this section; and(3)any recommended changes to the structure of this program to improve the success in meeting the program purposes under subsection (a).303.Streamlining prize competitions(a)ReportingSection 1008 of the Energy Policy Act of 2005 (42 U.S.C. 16396) is amended by adding at the end the following:(h)ReportIn accordance with section 9007 of Division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260), the Secretary shall report annually on a description of any prize competitions carried out using this authority, the total amount of prizes awarded along with any private sector contributions, the methods used for solicitation and evaluation, and a description of how each prize competition advanced the mission of the Department..304.Cost-share waiver extension(a)In generalSection 988 of the Energy Policy Act of 2005 (42 U.S.C. 16351) is amended in subsection (b)(4)(B) by striking this paragraph and inserting the Energizing Technology Transfer Act. (b)ReportSection 108 of the Department of Energy Research and Innovation Act is amended in subparagraph (b) by striking this Act everywhere it appears and replacing with the Energizing Technology Transfer Act.305.Special hiring authority for scientific, engineering, and project management personnel(a)In generalThe Under Secretary for Science shall have the authority to—(1)make appointments of not more than 60 scientific, engineering, and professional personnel, without regard to civil service laws, to assist the Department in meeting specific project or research needs;(2)fix the basic pay of any employee appointed under this section at a rate to be determined by the Under Secretary at rates not in excess of Level II of the Executive Schedule (EX–II) under section 5311 of title 5, United States Code without regard to the civil service laws; and(3)pay any employee appointed under this section payments in addition to basic pay, except that the total amount of additional payments paid to an employee under this subsection for any 12-month period shall not exceed the lesser of the following amounts:(A)$25,000.(B)The amount equal to 25 percent of the annual rate of basic pay of that employee.(C)The amount of the limitation that is applicable for a calendar year under section 5307(a)(1) of title 5, United States Code.(b)Term(1)In generalThe term of any employee appointed under this section shall not exceed 3 years unless otherwise authorized in law.(2)TerminationThe Under Secretary for Science shall have the authority to terminate any employee appointed under this section at any time based on performance or changing project or research needs of the Department.306.Technology transfer reports and evaluation(a)ReportingSection 9007 of division Z of the Consolidated Appropriations Act, 2021 (Public Law 116–260) is amended as follows:(a)Annual reportAs part of the updated technology transfer execution plan required each year under section 1001(h)(2) of the Energy Policy Act of 2005 (42 U.S.C. 16391(g)(2)), the Secretary of Energy (in this section referred to as the Secretary) shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the progress and implementation of programs established under sections 9001, 9002, 9003, 9004, and 9005 of this Act and under sections 102, 203, 204, 205, 206, and 302 of the Energizing Technology Transfer Act.(b)EvaluationNot later than 3 years after the enactment of this Act and every 3 years thereafter the Secretary shall submit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Energy and Natural Resources of the Senate an evaluation on the extent to which programs established under sections 9001, 9002, 9003, 9004, and 9005 of this Act and sections 101, 102, 103, and 202 of the Energizing Technology Transfer Act are achieving success based on relevant short-term and long-term metrics..